819 F.2d 1142
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James A. PERKINS, Plaintiff-Appellant,v.George F. DENTON;  Ted Engel;  P.V. Tanedo;  Ten UnknownDefendants, Defendants-Appellees.
No. 86-3820.
United States Court of Appeals, Sixth Circuit.
June 4, 1987.

Before KENNEDY, JONES and RYAN, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of plaintiff's appeal from the district court's order dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff alleged that defendants were deliberately indifferent to his medical need resulting from an injury.  The district court dismissed the action as barred by the statute of limitations.


3
Upon consideration, this court affirms the district court's order of dismissal for the reasons stated in its memorandum opinion dated August 1, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.